Citation Nr: 0314226	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
eczematous dermatosis of the wrists and hands, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the RO in St. 
Louis, Missouri, which confirmed and continued a 10 percent 
rating for a skin disorder. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

With respect to the veteran's claim for an increased rating 
for eczematous dermatosis, the Board notes that the RO has 
rated this disability under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  Amendments to the criteria for rating skin 
disorders became effective on August 30, 2002, during the 
pendency of the veteran's appeal.  See 62 Fed. Reg. 48784-
48787 (2002).  Although the veteran was provided with a copy 
of the revised rating criteria by the Board, the RO has not 
considered the new criteria in its evaluation of the 
veteran's claim for an increased rating for her service-
connected eczematous dermatosis, and such should be done 
prior to appellate consideration of this claim.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Bernard v. Brown, 
4 Vet. App. 384 (1993) (If action by the Board involves a 
question not previously addressed, and such action would be 
prejudicial to the veteran, further due process must be 
provided). 



In view of the foregoing, the case is remanded for the 
following:	

1.  The Board finds that there remains a 
further duty to assist the veteran on 
her claim for an increased rating for 
eczematous dermatosis.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The RO should review the claim for an 
increased rating for eczematous 
dermatosis.  The RO should consider all 
potential rating codes, as well as the 
rating schedule revisions concerning skin 
disorders which became effective on 
August 30, 2002.  

3.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




